Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/722318, CON of parent case 14/745023(allowed), and response filed on 02/02/2021. 
Claims 24-43 are pending and have been fully considered.
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Please amend these claims consistent with the allowed claims in case 14/745023 and please file a terminal disclaimer and take care of the other 112 issues shown below and it should be easier to move forward with this case. The examiner would be happy to consider this through the AFCP 2.0 program, providing all appropriate paperwork is filed and that there are no other significant amendments aside from what is requested and no other claims are added. The specifics of the instantly claimed processor  are not found claimed in in US Patent 9599552 and therefore a terminal disclaimer is not needed for this patent.
All claims remain rejected by prior art currently since the derivation steps claimed by applicant are currently unclear, however these should be easy to overcome once applicant clears these steps up.

It is also noted that “programmed to” language is preferred  instead of “configured to” language to make it clear that there is a structural change being claimed for the processer, though it is also clear from applicant’s instant specification that this is what is meant by their use of “configured to” language.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/745023(this case has been allowed, though not issued yet). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both computerized method for determining the concentration of an analyte by a detector, a processor, fit parameter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear in the instant claim 24 if the reaction are occurring in step a) is the same as is being analyzed in the subsequent steps. It is suggested to amend this step to be consistent with the allowed case. 
With respect to step e) in Claim 24, this part of the deriving is unclear how this is actually done in the following section in quotations: “vector (xi, X2), wherein a weighted average of the concentration c is derived from a result vector (c, Y) of at least two procedures of the method and thereby provides the determined concentration.”  What is the weighted average? How much is the weighting?  Also, what are “procedures of the method”? It is also unclear how the “vector” and the “result vector” are combined to give a concentration. Please clarify in the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

1. Claims 24-26, 32-35 are rejected under 35 U.S.C. 103(a) as being obvious over SPINKE in US 20080070234 in view of PORSCH in US 20100075433. 
	With respect to Claim 24, SPINKE et al. teach of determination of an analyte in a sample is provided comprising: (a) providing an analyte-specific substance which is able to undergo a reaction which generates a detectable signal when it is contacted with an analyte; (b) providing at least two calibration graphs which have been generated by reacting in each case the same analyte-specific substance with different amounts of in each case the same test analyte for in each case a predetermined reaction time; (c) contacting the analyte-specific substance with a sample which contains the analyte to be detected; (d) measuring the signal at a first predetermined reaction time(recording measurement) for which a first calibration graph according to (b) is provided; (e) checking whether the signal measured according to (d) enables quantitative determination of the analyte with a desired accuracy; (f) (i) quantitatively determining the analyte on the basis of the signal measured according to (d) if the desired accuracy is reached, or (ii) measuring the signal at a second predetermined 
To make this crystal clear though, PORSCH et al. is used to remedy this deficiency.  PORSCH et al. teach of an analysis system and method for the photometric determination of analyte in body fluid.  The analysis device comprises an optical emitter for emitting light onto the evaluation zone, an optical receiver for receiving light from the evaluation zone and for generating a measurement signal corresponding to the received light, and a measurement and evaluation device with a measuring unit and an evaluating unit.  The measurement signal is amplified and digitalized in the measuring unit.  In the evaluating unit, the concentration value is determined from the digitalized measurement signal. PORSCH et al. in addition, teach of a unit recording measurement data (paragraph 008-0009, abstract, paragraphs 0015-0016, & 0040-0042 & 0058-0059).  In the evaluating unit, a control value of a control parameter is detected at one detection point during the processing after the calculation step (abstract).  More specifically, PORSCH et al. teach of recording multiple measurement values and of 
	With respect to Claims 33-35, PORSCH et al teach of there being changes of measurements for temperature and humidity(disturbances)(which can both influence the viscosity of blood) and therefore it would be obvious to one of ordinary skill in the art to take these into account when calculation concentrations of analytes. PORSCH et al. also teach of recording multiple measurement values and of using a computer/computer program to control the system (paragraph 0021) and even more specifically teach of determining these values by an end value measurement system (paragraph 0020), and also teach of defining a curve by a function(anything which “fits” this function would be on the curve) (paragraph 0061), and of determining the concentration of analyte by an algorithm with multiple variables(, “multivariate”)(paragraph 0016, 0024-0034)

2. Claims 27-31 & 36-43 are rejected under 35 U.S.C. 103(a) as being obvious over SPINKE in US 20080070234 in view of PORSCH in US 20100075433 and further in view of TAJNAFOI in US 6448067. 
	With respect to Claim 27-29, 31, 38, & 40-43 SPINKE et al. teach of determination of an analyte in a sample is provided comprising: (a) providing an analyte-specific substance which is able to undergo a reaction which generates a detectable signal when it is contacted with an analyte; (b) providing at least two calibration graphs which have been generated by reacting in each case the same analyte-specific substance with different amounts of in each case the same test analyte for in each case a predetermined reaction time; (c) contacting the analyte-specific substance with a sample which contains the analyte to be detected; (d) measuring the signal at a first predetermined reaction time(recording measurement) for which a first calibration graph according to (b) is provided; (e) checking whether the signal measured according to (d) enables quantitative determination of the analyte with a desired accuracy; (f) (i) quantitatively determining the analyte on the basis of the signal measured according to (d) if the desired accuracy is reached, or (ii) measuring the signal at a second predetermined reaction time for which a second calibration graph according to (b) is provided; (g) checking whether the signal measured according to (f(ii)) enables a quantitative determination of the analyte with a desired accuracy; and (h) (i) quantitatively determining the analyte on the basis of the signal measured(abstract). SPINKE et al. also teach of the method being carried out in an automated form (computerized) (paragraph 0070) and of the measurement function 
	To make this crystal clear though, PORSCH et al. is used to remedy this deficiency.  PORSCH et al. teach of an analysis system and method for the photometric determination of analyte in body fluid.  The analysis device comprises an optical emitter for emitting light onto the evaluation zone, an optical receiver for receiving light from the evaluation zone and for generating a measurement signal corresponding to the received light, and a measurement and evaluation device with a measuring unit and an evaluating unit.  The measurement signal is amplified and digitalized in the measuring unit.  In the evaluating unit, the concentration value is determined from the digitalized measurement signal.  In the evaluating unit, a control 
Value of a control parameter is detected at one detection point during the processing after the calculation step (abstract).  More specifically, PORSCH et al. teach of recording multiple measurement values and of using a computer/computer program to control the system (paragraph 0021).  It would have been obvious to one of ordinary skill in the art to use the computerized control of PORSCH in the method of SPINKE due to the need in the art for a simplified device which allows measuring and verification at the same time (PORSCH, paragraph 0012).SPINKE and PORCH et al. do not specifically teach of using thresholding, fitting to a curve, or decay.
	TAJNAFOI et al. however teach of a method for determining the glucose content of blood and generating a function to monitor it (abstract).  More specifically, TAJNAFOI et al. teach of using thresholding, measuring temperatures of the sample and using decay (See Figure 9 and figure 9 description, & Column 6, lines 36-56). 
	With respect to Claim 30,36-37, TAJNAFOI et al. teach of using thresholding, measuring temperatures of the sample and using decay (See Figure 9 and figure 9 description, & Column 6, lines 36-56). If not exactly taught, it would have been obvious to one of ordinary skill to adjust these equations where the general variable considerations are known, dependent on the desired outcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797